


Agreement Between:




    ENECO INDUSTRIES LTD. (“EnEco”), a British Columbia Corporation.

 

And

GOLDEN SPIRIT ENTERPRISES LTD (“Golden Spirit”), a publicly traded Delaware
Corporation and its wholly owned subsidiary.







Whereas: Golden Spirit Enterprises Ltd., (“Golden Spirit”) is desirous of
forming a renewable energy company that will take majority interest in a series
of Municipal Solid Waste fueled Recycling and Resource Recovery Plants designed
by EnEco Industries Ltd., (“EnEco”).




Whereas: EnEco is a company with proprietary technology that promotes recycling
and converts municipal waste and biomass into energy.




Whereas: Golden Spirit, through its subsidiary, and EnEco wish to execute this
Definitive Agreement to utilize their respective capabilities to their mutual
benefit together with selected First Nations Bands.




This Definitive Agreement between Golden Spirit and EnEco summarizes their
mutual interest in forming a joint-venture, licensing agreement utilizing
EnEco’s technology to develop a municipal solid waste recycling and biomass
derived renewable energy facility with one of British Columbia, Canada’s First
Nations Bands that EnEco has been developing relationships with.  Golden Spirit
shall be granted First Right of Refusal.




EnEco has represented that it has been authorized by a selected First Nations
Band Council to proceed toward the development of an EnEco solid waste recycling
and biomass derived renewable energy facility with greenhouse and algae
sub-systems and therefore the Band Council would be willing to provide land
permits, municipal waste contracts for their own waste and co-apply for relevant
Provincial Grants, Federal Infrastructure Grants for First Nations and deal with
Canadian and International bank loans.




Golden Spirit, through its subsidiary, represents that it will raise the
necessary preliminary funding required to initiate and develop a Municipal Solid
Waste fueled Recycling and Resource Plant designed by Eneco.  Golden Spirit
further agrees to co-operate with the First Nations Band Council to co-apply for
Provincial Grants, Federal Infrastructure Grants for First Nations and deal with
Canadian and International bank loans.      




-1-





BUSINESS PURPOSE: To develop and operate an EnEco solid waste recycling and
biomass derived renewable energy facility with greenhouse and algae subsystems
that will utilize EnEco’s Thermal Oxidation Process System (TOPS) technology to
generate electricity for sale to the British Columbia Power Grid (“The
Project”).  Priority shall be given to developing The Project with the
aforementioned selected First Nations Band. At the sole option of Golden Spirit,
Golden Spirit may switch or begin simultaneously developing another TOPS plant
with one of the other First Nations Bands where they have First Right of
Refusal, or any other First Nation Band as mutually agreed by EnEco.




ENTERPRISE STRUCTURE: The subsidiary will be a limited liability company funded
through equity and debt supplied by Golden Spirit and its investors. EnEco will
be the operating partner responsible for site development, waste system
equipment operation, contracts and expansion. Golden Spirit will have sole
responsibility for financing.  Budgets for each site development must be
mutually agreed upon by Golden Spirit and EnEco.




EnEco will make available the full EnEco technology to The Project and will be
responsible for site development, Biomass and Waste equipment construction and
engineering, waste procurement contracting and ongoing supervision at mutually
agreed charge out rates.




After repayment of initial start-up costs, Golden Spirit will receive payments
based upon enterprise revenue or profits as per the mutually agreed upon terms
to follow:




Of the non-First Nations Bands Equity available




Golden Spirit/Subsidiary = 90%




EnEco = 10%




CONTRIBUTION/ROLE BY PARTY:




Golden Spirit:   Development capital, Operating expenses, enterprise
financing, advertising and promotion, customer billing and collection, account
and financial reporting.




EnEco:   EnEco technology, development of EnEco plant and site, waste disposal,
technology, construction supervision, waste procurement contract and warranty
and repair services.




ENTERPRISE TERMS:




EXCLUSIVITY: The agreement covers only The Project(s). Both parties are free to
develop similar projects in other areas providing the projects are not in direct
competition





to The Project(s). Both parties are desirous of perusing similar projects
together using this agreement as a base model for any other opportunities that
might arise and Golden Spirit reserves the First Right of Refusal on any
subsequent facility proposals.




PRICING: EnEco will provide to Golden Spirit a firm price on its contribution in
order for Golden Spirit to arrange financing for the project once pre-finance
engineering is completed.




SCHEDULE: Upon execution of this Definitive Agreement, Golden Spirit will
provide initial funding to its subsidiary and begin development of the project.




AUTHORIZATION TO PROCEED WITH POTENTIAL FUNDING: By signing this Definitive
Agreement, EnEco authorizes Golden Spirit to begin researching potential funding
at Golden Spirit’s expense.




This Definitive Agreement is an expression of mutual intent regarding the
formation of the Seabird Project along the lines described above.




Confidential Information




Eneco has developed and is the owner of highly valuable and unique confidential
and proprietary technical information related to the Business, as well as
business and financial information related thereto (the  "Confidential
Information"). Notwithstanding the foregoing, "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by Eneco and/or Golden Spirit (1) if such information is
demonstrated to be generally available to the public at the time of its
disclosure to Golden Spirit;  (2) after the time, if any, that such information
becomes generally available to the public without any breach by Golden Spirit;
(3) was already in Golden Spirit's possession at the time of disclosure to
Golden Spirit (whether such time of  disclosure is before or after the date
hereof); (4) is developed by Golden Spirit independently; or (5)  was lawfully
received by Golden Spirit from a third party without restrictions on disclosure
or use.




Using no less effort than Golden Spirit would use to maintain the
confidentiality of his own confidential and proprietary information, Golden
Spirit shall maintain in strict confidence and shall not disclose at any time,
without the prior written consent of Eneco, any of the Confidential Information
to any other person or entity, unless such information has entered the public
domain through lawful means, without violation of this Agreement, or pursuant to
requirements of law or court order.




-2-





Severability




In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof.




No Assignment




Golden Spirit’s obligations hereto with respect to its contribution/role shall
not be assignable to any other person or company without the express written
consent of the Eneco.




Termination

This Agreement will terminate if Golden Spirit becomes insolvent, makes any
assignment in bankruptcy, or makes any other assignment for the benefit of
creditors, or makes any proposal under the Bankruptcy Act (Canada) or any
comparable laws, seeks protection or relief under the Companies Creditors
Arrangement Act (Canada).

Miscellaneous




This Agreement (I) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements as to such subject matter; (ii) may be amended or
modified only by a writing executed by the party against whom enforcement is
sought; (iii) shall inure to the benefit of and be binding upon the respective
heirs, administrators, personal representatives, successors and assigns of the
parties hereto; and (iv) shall be governed by and construed in accordance with
the Laws of the Province of British Columbia.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year written below.




Golden Spirit Enterprises Ltd.

                             

385 52 Avenue, Pointe-Calumet

Quebec, J0N 1G4




/s/: R. Klein




Robert Klein

Dated this 28th day of March, 2008

President




EnEco Industries Ltd.

Suite 600-666 Burrard Street

Vancouver, BC




/s/: R. Dickenson




Ross Dickenson

Dated this 17th day of March, 2008

President





-3-




